76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Mike Andrew BROCKETT, Defendant-Appellant.
No. 95-7322.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 16, 1996.Decided Jan. 25, 1996.

Mike Andrew Brockett, Appellant Pro Se.  Charles Dee Griffith, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
Before HALL, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for production of transcripts at Government expense.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.   United States v. Brockett, No. CR-92-88-N (E.D.Va. July 17, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED